IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00418-CR

                     EX PARTE CRAIG E. MENDENHALL



                           From the 77th District Court
                             Freestone County, Texas
                            Trial Court No. 97-035-CR


                          MEMORANDUM OPINION


      Craig E. Mendenhall appeals from the trial court’s denial of Mendenhall’s article

11.25 petition for writ of habeas corpus, also known as a “medical writ.” TEX. CODE

CRIM. PROC. ANN. art. 11.25 (West 2005). By letter dated November 21, 2012, the Clerk

of this Court notified Mendenhall that his appeal was subject to dismissal because the

notice of appeal appeared untimely. Mendenhall was further warned that the Court

would dismiss the appeal unless, within 21 days of the date of the letter, a response was

filed showing grounds for continuing the appeal. Mendenhall filed a response but it

does not show grounds for continuing the proceeding.
          The trial court’s docket sheet indicates that Mendenhall’s petition was initially

denied on June 25, 2012. Mendenhall presented a motion for reconsideration which was

filed on July 6, 2012 and denied on July 13, 2012. Mendenhall contends the clerk’s

record may have been altered and is fraudulent because the entry on the trial court’s

docket sheet indicates that the trial court denied Mendenhall’s motion for

reconsideration on July 12, 2012. We received a supplemental clerk’s record which

includes the trial court’s handwritten denial, dated July 13, 2012, of the motion for

reconsideration. Further, we have inspected the docket sheet, and although the day of

the entry could be interpreted as a 12, we believe it is a 13, corresponding with the day

the trial court signed the denial.

          Mendenhall’s notice of appeal was due 90 days from June 25, 2012, the date the

trial court initially denied Mendenhall relief, which would have been September 24,

2012.1 See TEX. R. APP. P. 26.2(a)(2). The notice of appeal was not filed until October 26,

2012. It is untimely, and we have no jurisdiction of an untimely notice of appeal. Olivo

v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

          This appeal is dismissed.




                                                    TOM GRAY
                                                    Chief Justice




1   The actual due date, September 23, 2012, was a Sunday. See TEX. R. APP. P. 4.1(a).

Ex parte Mendenhall                                                                      Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 27, 2012
Do not publish
[CR25]




Ex parte Mendenhall                             Page 3